Matter of D'Ropshitz v Schwartz (2015 NY Slip Op 06814)





Matter of D'Ropshitz v Schwartz


2015 NY Slip Op 06814


Decided on September 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
COLLEEN D. DUFFY, JJ.


2014-07589
 (Index No. 500227/14)

[*1]In the Matter of Zera Kodesh D'Ropshitz, respondent,
vJoseph Aryeh Schwartz, et al., appellants.


MC Shapiro Law Group, P.C., Brooklyn, N.Y. (Mitchell C. Shapiro and Jacob H. Nemon of counsel), for appellants.
Jacob Zelmanovitz, Brooklyn, N.Y., for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 75 to confirm an arbitration award dated July 2, 2013, Joseph Aryeh Schwartz and Rosie Schwartz, also known as Rosa Schwartz, appeal from an order of the Supreme Court, Kings County (Partnow, J.), dated June 24, 2014, which, inter alia, confirmed the award in part.
ORDERED that the order is affirmed, with costs.
The appellants contend that after issuing an arbitration award dated August 20, 2012, the subject arbitration panel did not have jurisdiction to issue an arbitration award dated July 2, 2013. However, by alerting the arbitration panel that the August 20, 2012, award had left an issue unresolved, and subsequently meeting with the panel and suggesting that the panel members visit the subject site so that they might have a better understanding of the issue, the appellants participated in the proceedings which led to the July 2, 2013, award and, thereby, waived any argument that the arbitration panel exceeded its authority or was without jurisdiction (see Binghamton Civ. Serv. Forum v City of Binghamton, 44 NY2d 23, 29 n; see also Stone v Noble Constr. Mgt., Inc., 116 AD3d 838, 839; cf. Matter of New York State Dept. of Corr. Servs. [New York State Corr. Officers & Police Benevolent Assn., Inc.], 100 AD3d 1066, 1068).
The appellants' contention that the petitioner did not timely seek confirmation of the award is without merit (see Matter of Track Artist Mgt. v Quigley, 309 AD2d 680).
The appellants' remaining contention is without merit.
DILLON, J.P., CHAMBERS, HALL and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court